Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Feb. 10, 2022 have been entered.  

Status of the Claims
Claims 1 and 5-20 are pending.  Claim 1 has been amended; claims 2-4 are cancelled; claims 11-20 are withdrawn.  Claims 1 and 5-10 are now under consideration.  This Office Action is in response to the request for continued examination filed on Feb. 10, 2022.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1 and 5-10 under 35 U.S.C. 103(a) over CHAN, WÅHLSTAM, and CETTI is maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHAN (US 2010/0104611; Pub. Apr. 29, 2010), WÅHLSTAM (WO 2016/089288; Pub. Jun. 9, 2016), and CETTI (US 2014/0170101; Jun. 19, 2014), as evidenced by Lubrizol (Conditioning Polymers Differentiation Chart; accessed 6/16/21 at https://www.lubrizol.com/-/media/Lubrizol/Personal-Care/Documents/ Bath-and-Shower/Bath-and-Shower-Conditioning-Agents.pdf).  
Chan discloses anhydrous antiperspirant/deodorant compositions comprising particulate antiperspirant actives and perfumes encapsulated within a shear-sensitive shell (title; abstract; [0001], [0016]).  Chan teaches that the compositions are anhydrous so that water does not act as a lubricant to reduce the shear stress on the encapsulated compositions ([0011]-[0012]).  The compositions can be formulated as roll-ons, creams, soft solids, sticks, or aerosols ([0067], [0070]-[0071]).  Chan does not teach a cationically charged polymer or a salt.  
Wåhlstam, discloses antiperspirant/deodorant compositions comprising ionizable halide salts, glycols or polyglycols, and water-soluble nonmetal cationic species (title; abstract).  The compositions can be formulated as sticks, creams, soft solids, roll-ons, or aerosols p. 12, lines 4-7).  Wåhlstam teaches that the composition most preferably comprises sodium chloride as the halide salt.  Wåhlstam teaches sodium chloride is a natural salt that is able to inhibit the growth of many bacteria when used in sufficient concentration.  Further, sodium chloride causes less irritation or uncomfortable sensations when applied to the skin compared with aluminum salts and will not cause irreversible stains on clothing.  See p. 3, line 36 to p. 4, line 2; p. 8, lines 2-7; claim 7.  Wåhlstam teaches the positive charges of the nonmetal cationic amine polymer improve its film-forming properties by strengthening the ionic bonding to skin and thereby help deposit other components on the skin (p. 4, lines 23-25).  Synergistic antiperspirant and deodorant effects are accomplished by a combination of the water-soluble ionizable halide salts, the glycols or polyglycols, and the water-soluble nonmetal cationic species (p. 4, lines 30-32p. 7, lines 17-23).  The salt is present in a ratio of at least 5:1 with the nonmetal cationic species (p. 7, lines 25-30p. 8, lines 29-32; Examples).  
Regarding applicant's elected species of cationically charged polymer, Wåhlstam does not teach polyvinyl amine.  
However, Cetti discloses antiperspirant and deodorant compositions (title; abstract).  Cetti teaches the amine-assisted delivery (AAD) technology approach utilizes materials that contain an amine group to increase perfume deposition or modify perfume release ([0048]-[0049]).  Cetti teaches polyvinylamine (PVAm) as an AAD polymer that can increase longevity and controlled release of perfume materials due to its primary amine groups ([0049]).  The use of a polymeric amine allows higher levels of top notes and other perfume raw materials (PRMs) to be used to obtain freshness longevity without causing neat product odor to be more intense than desired, or allows top notes and other PRMs to be used more efficiently ([0049]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared an anhydrous particle comprising a cationic polymer and a salt such as sodium chloride in the amounts taught by Wåhlstam.  For example, it would have been obvious to one of ordinary skill in the art to have included the compositions of Wåhlstam (comprising halide salts, glycols or polyglycols, and cationic polymers) in the anhydrous, shear-sensitive delivery particles of Chan.  Further, it would have been obvious to have used polyvinyl amine as an AAD polymer to enhance the delivery of the perfumes in the compositions of Chan.  One would have been motivated to do so since Cetti teaches polyvinyl amine (PVAm) as an AAD polymer that can increase longevity and controlled release of perfume materials.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  Moreover, in doing so, one would have expected to improve Chan's particles with synergistic antiperspirant and deodorant effects per Wåhlstam.  
Regarding the molecular weight and cationic monomer content limitations, the cationic polymers of Wåhlstam are large polymers which have a molecular weight greater than 2000 Da.  See the Lubrizol polymers chart, which lists numerous polyquaternium species (including polyquaternium-7 and polyquaternium-47, taught by Wåhlstam), all of which have molecular weights greater than 2000 Da.  Thus, an artisan would be guided to use cationic polymers having molecular weights similar to those used by Wåhlstam.  Moreover polyquaternium species are homopolymers or copolymers of three or fewer monomers.  For example, polyquaternium-7 is a copolymer of diallyl dimethyl ammonium chloride and acrylamide (2 monomers, 50% monomers with cationic charge) and polyquaternium-47 is a copolymer (terpolymer) of acrylic acid, methacrylamido-propyl trimethyl ammonium chloride, and methacrylate (3 monomers, 30% monomers with cationic charge).  See the Lubrizol polymers chart as evidence of this fact.  Similarly, polyvinylamine is a homopolymer (i.e., 100% of monomers with a cationic charge).  
Regarding claims 9-10, Chan teaches an average particle diameter of 25-70 µm (abstract; [0006]; claims 1, 4).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicants argue that Wåhlstam focuses on quaternary ammonium polymers (response, p. 6).  
Although Wåhlstam does teach quaternary ammonium polymers as preferred, Wåhlstam does not state that the polymer is required to be a polymeric quaternary amine.  Rather, the key characteristic according to Wåhlstam is that the polymer be cationic.  Polyvinyl amine is clearly polycationic.  Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123(II).  
Applicant continues to argue that there would be no expectation of success in combining Chan, Wåhlstam, and Cetti.  This argument is based on 1) an incorrect understanding of the rejection and 2) applicant's unsupported speculation that a cationic polymer might detrimentally interact with the shell of Chan's capsules in some undefined way, making the capsules unstable (response, p. 6).  
Regarding argument 1), the examiner never suggested that the cationic polymers of Wåhlstam or Cetti would be used to form the capsule wall of Chan.  Rather, it would have been prima facie obvious to one of ordinary skill in the art to have included the components taught by Wåhlstam and Cetti in (i.e., within) the particulate capsules of Chan.  In doing so, the teachings of Wåhlstam/Cetti are completely in line with the teachings of Chan.  That is, Chan teaches delivery of perfumes encapsulated within the shear-sensitive shell.  By including cationic polymers (and salts) within the capsules of Chan, one would expect to improve deposit of Chan's perfumes on the skin and achieve synergistic antiperspirant and deodorant effects (per Wåhlstam).  Additionally, Wåhlstam teaches sodium chloride is a natural salt that is able to inhibit the growth of many bacteria when used in sufficient concentration; sodium chloride causes less irritation or uncomfortable sensations when applied to the skin compared with aluminum salts and will not cause irreversible stains on clothing.  By including cationic polymers (and salts) within the capsules of Chan, the cationic polymers (and salts) would act exactly as taught in the prior art once released from the capsule shell due to shear stress.  Further, by using polyvinyl amine as a cationic polymer, one would expect to leverage amine-assisted delivery (AAD) technology to increase perfume deposition or modify perfume release.  For example, Cetti teaches polyvinylamine (PVAm) as an AAD polymer that can increase longevity and controlled release of perfume materials due to its primary amine groups ([0049]).  The use of a polymeric amine allows higher levels of top notes and other perfume raw materials (PRMs) to be used to obtain freshness longevity without causing neat product odor to be more intense than desired, or allows top notes and other PRMs to be used more efficiently ([0049]).  Thus, applicant's argument 1) is misplaced.  
Regarding argument 2), applicant offers no evidence in support of this argument.  It is applicant's burden to illustrate facts with actual proof, not speculate about them.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)."  
Furthermore, as previously stated, the capsule shells of Chan are covalently cross-linked ([0019]).  Thus, there is no reason to believe that the mere inclusion of a charged polymer (encapsulated within the shell) would cause the capsule shells of Chan to become unstable, and certainly not render them inoperable.  Further, Cetti's teachings directly refute applicant's unsupported argument.  For example, at par. [0043], Cetti teaches the disclosed AAD technology (including the use of cationic polymers such as polyvinyl amine) is compatible with core-shell particles such as those of Chan.  Thus, the teachings of the prior art provide the requisite expectation of success.  

Conclusion
Claims 1 and 5-10 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658